     Case 2:19-cv-02142-WBS-EFB Document 31 Filed 01/13/20 Page 1 of 2

 1    DELFINO MADDEN O’MALLEY COYLE
      & KOEWLER LLP
 2    MONICA HANS FOLSOM (SBN 227379)
      KRISTIN N. IVANCO (SBN 294993)
 3    500 Capitol Mall, Suite 1550
      Sacramento, CA 95814
 4    Telephone:   (916) 661-5700
      Facsimile:   (916) 661-5701
 5    mfolsom@delfinomadden.com
      kivanco@delfinomadden.com
 6
      Attorneys for WCI Defendants1
 7
 8                                        UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA
10
11    THE UNITED STATES OF AMERICA,                            CASE NO. 2:19-cv-02142-WBS-EFB

12                          Plaintiff,                         STATEMENT OF NON-OPPOSITION TO
                                                               INTERVENOR INTERNATIONAL
13                   v.                                        EMISSIONS TRADING ASSOCIATION’S
                                                               MOTION TO INTERVENE AS A
14    THE STATE OF CALIFORNIA; GAVIN                           DEFENDANT
      C. NEWSOM, in his official capacity as
15    Governor of the State of California; THE                 Complaint Filed: October 23, 2019
      CALIFORNIA AIR RESOURCES                                 Trial Date:      Not Yet Scheduled
16    BOARD; MARY D. NICHOLS, in her
      official capacity as Chair of the California
17    Air Resources Board and as Vice Chair and
      a board member of the Western Climate                    Date:               January 27, 2020
18    Initiative, Inc.; WESTERN CLIMATE                        Time:               1:30 PM
      INITIATIVE, INC.; JARED                                  Courtroom:          5
19    BLUMENFELD, in his official capacity as                  Judge:              William B. Shubb
      Secretary for Environmental Protection and
20    as a board member of the Western Climate
      Initiative, Inc.; KIP LIPPER, in his official
21    capacity as a board member of the Western
      Climate Initiative, Inc.; and RICHARD
22    BLOOM, in his official capacity as a board
      member of the Western Climate Initiative,
23    Inc.,

24                          Defendants.

25
26
27              1
                 The WCI Defendants are Western Climate Initiative, Inc. (“WCI, Inc.”); Mary D. Nichols, in her official
     capacity as Vice Chair and a board member of WCI, Inc.; Jared Blumenfeld, Kip Lipper, and Richard Bloom, in their
28   official capacities as board members of WCI, Inc.
      {00142074.2}                                            1
                     WCI, INC. DEFENDANTS’ STATEMENT OF NON-OPPOSITION TO IETA’S MOTION TO INTERVENE
     Case 2:19-cv-02142-WBS-EFB Document 31 Filed 01/13/20 Page 2 of 2

 1              TO THE COURT, ALL PARTIES HEREIN, AND TO THEIR RESPECTIVE
 2   ATTORNEYS OF RECORD:
 3              PLEASE TAKE NOTICE that Defendants WESTERN CLIMATE INITIATIVE, INC.
 4   (“WCI”), MARY D. NICHOLS, in her official capacity as Vice Chair and a board member of WCI,
 5   and JARED BLUMENFELD, KIP LIPPER, and RICHARD BLOOM, in their official capacities
 6   as board members of WCI, do not oppose Intervenor INTERNATIONAL EMISSIONS TRADING
 7   ASSOCIATION’s (“IETA”) Motion to Intervene.
 8
 9    DATED: January 13, 2020                         DELFINO MADDEN O’MALLEY COYLE &
                                                      KOEWLER LLP
10
11
                                                      By: /s/ Monica Hans Folsom
12                                                             MONICA HANS FOLSOM
                                                              Attorneys for WCI Defendants
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28
      {00142074.2}                                         2
                     WCI, INC. DEFENDANTS’ STATEMENT OF NON-OPPOSITION TO IETA’S MOTION TO INTERVENE
